The legislature, by Laws of 1925, Ex. Sess., chap. 118, p. 187, § 1 (Rem. 1927 Sup., § 13-1), gave to the supreme court, among other things, the right to prescribe the rules of practice and proceedings governing appeals to the supreme court. There is set forth in that section the following exhortation:
"In prescribing such rules the Supreme Court shall have regard to the simplification of the system of pleading, practice and procedure in said courts to promote the speedy determination of litigation on the merits."
Section 2 of the same chapter (Rem. 1927 Sup., § 13-2) provides:
"When and as the rules of courts herein authorized shall be promulgated all laws in conflict therewith shall be and become of no further force or effect." *Page 494 
In the case at bar, the trial court made findings of fact upon which it based its conclusion of law that appellant was not entitled to the relief it sought. Respondent moved to strike from the record the proposed statement of facts filed by appellant, on the ground that it was not filed within ninety days after the entry of the judgment, as required by Rule of Practice VII,159 Wn. lxi. When the motion to strike was granted by this court, an examination of the findings of the trial court with a view of ascertaining their correctness became impossible. In view of the fact that this case was heard on exactly the same date that it would have been heard had the filing of the proposed statement of facts been timely, it was not necessary to grant respondent's motion to strike in order "to promote the speedy determination of litigation on the merits."
Discussing the enforcement of rules of court, the supreme court of the United States has said:
"And it is always in the power of the court to suspend its own rules, or to except a particular case from its operation, whenever the purposes of justice require it." United States v.Breitling, 61 U.S. 252.
The power to make rules carries with it the right to repeal rules, and the power to repeal embraces the right to suspend or waive. In Evans v. Backer, 101 N.Y. 289, 4 N.E. 516, the New York court of appeals announced:
"It is peculiarly the province of the body framing them to interpret its own enactments, and, as a general rule, we have considered it the office of the supreme court to construe and administer its own regulations, and, in their discretion, to impose such penalties and relieve from such defaults as may have been incurred by attorneys through neglect to comply with their modes of procedure." *Page 495 
The majority opinion cites many cases where proposed statements of fact were stricken by this court because their filing was not timely. Many more could be cited to the same effect. In my opinion, however, this court should have considered in this case the extenuating circumstances connected with the failure to file the proposed statement within the time fixed by the rule of this court.
I am persuaded that the motion to strike should have been denied. It is not error to depart from precedent when such departure is in the direction of progress.